 Case 1:18-cv-00950-LO-JFA Document 388 Filed 09/24/19 Page 1 of 1 PageID# 14978



                              UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIA


SONY MUSIC ENTERTAINMENT, et al.,

         Plaintiffs,
                                                         Case No. 1:18-cv-00950-LO-JFA
v.

COX COMMUNICATIONS, INC., et al.,

         Defendants.


                 MOTION TO STRIKE PORTIONS OF THE DECLARATION OF
                                THOMAS KEARNEY

            Plaintiffs respectfully move the Court to strike portions of the Declaration of Thomas

     Kearney in Support of Defendants’ Motion for Summary Judgment (“Kearney Declaration), ECF

     No. 329-1. For the reasons set forth in the accompanying Memorandum in Support, Plaintiffs

     respectfully request the Court grant this Motion, issue an order striking portions of the Kearney

     Declaration from the summary judgment record, and give no consideration to the stricken

     portions of the Kearney Declaration in deciding the parties’ summary judgment motions.


       Dated: August 30, 2019                          Respectfully submitted,

                                                       /s/ Scott A. Zebrak
                                                       Scott A. Zebrak (38729)
                                                       Matthew J. Oppenheim (pro hac vice)
                                                       Jeffrey M. Gould (pro hac vice)
                                                       OPPENHEIM + ZEBRAK, LLP
                                                       5225 Wisconsin Avenue, NW, Suite 503
                                                       Washington, DC 20015
                                                       Tel: 202-480-2999
                                                       scott@oandzlaw.com
                                                       matt@oandzlaw.com
                                                       jeff@oandzlaw.com
                                                       Attorneys for Plaintiffs
